Citation Nr: 1223450	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a balance disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from May 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, by the San Diego, California RO, which denied the Veteran's claims of entitlement to service connection for left ear hearing loss, tinnitus, and labyrinthitis.  The Veteran and his wife testified at hearings before a Decision Review Officer (DRO) in May 2010 and the undersigned in March 2012.  Transcripts of the hearings have been associated with the claims folder.  

At his enlistment examination in January 1984, an audiometric examination revealed pure tone thresholds of 10, 10, 10, 15, 10, and 30 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  On December 18, 1984, the Veteran was seen for evaluation of trauma to the right middle finger; he stated that a "deck grinder" fell on top of his finger; he was diagnosed with blunt trauma, right middle finger.  The Veteran was seen in April 1985 with complaints of irritability and vertigo for the previous month; he also reported one episode of bed wetting.  The assessment was acute depression.  In February 1988, the Veteran was seen for complaints of earache; he reported a sharp pain in the left ear that felt like the ear was clogged.  The Veteran indicated that he could not hear in the left ear.  The assessment was acute otitis media (rule out).  Audiometric testing in March 1988 revealed pure tone thresholds of 5, 10, 15, 15, 20, and 35 decibels in the left ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels.  

The Veteran's claim of entitlement to service connection for tinnitus and vertigo (VA Form 21-4138) was received in April 2008; he subsequently submitted a statement to amend the claim to include a claim for service connection for left ear hearing loss.  Submitted in support of the Veteran's claim was a medical statement from Dr. William C. Carley, dated in April 2008, indicating that he had been treating the Veteran since 1992.  Dr. Carley stated that the Veteran had had several problems that were originated in military service, including vertigo and tinnitus.  Dr. Carley related that the Veteran's vertigo and tinnitus appeared to be due to inner ear problems that likely were a result of loud noise that he experienced during service.  Dr. Carley noted that the Veteran had episodes that were non-predictable of rather severe dizziness, nausea, and such; he had had at least 1 rather severe episode within the last year.  Dr. Carley stated that this episode appeared to be an ear-related situation, and he related it to a noise that probably originated during Veteran's service in the Navy.  Dr. Carley reported that the Veteran had had service-connected injuries and that they will probably be ongoing problems for the rest of his life.  

Received in June 2008 were treatment reports Dr. William Carley at the Scripps Clinic dated from February 2006 to April 2008.  These records indicate that the Veteran was seen in September 2007 for a follow-up evaluation of syncopal episode; it was noted that this happened earlier in September and he was seen by Dr. Matt Perl.  The Veteran indicated that he felt like he was leaning to one side and was losing his balance a little bit; next thing he knew, he fell over and passed out for about one minute.  The assessment was syncopal episode with possibility of labyrinthitis.  The Veteran was seen later in September 2007 for follow up of dizziness.  The assessment was status post isolated syncopal episode with probable acute labyrinthitis that had resolved.  The Veteran was next seen in April 2008 for a follow-up evaluation primarily for dizziness.  It was noted that he had had episodes in the past.  The Veteran indicated that he occasionally heard hissing and ringing in his ears and it can, at times, be followed by a rather severe vertigo.  His ENT examination showed little serous effusion behind both tympanic membranes, but not much and he has a little clear rhinorrhea.  The assessment was chronic issues with vertigo and tinnitus probably as a result of military experience, but stable.  

The Veteran was afforded a VA Audiological evaluation in August 2008.  The examiner noted that the entrance examination of January 1984 showed a mild loss in the left ear at 6000 Hz upon entrance to the military.  The examiner observed that no significant change was shown on examination in August 1985; and, on the separation examination in March 1988, a mild loss was documented in the left ear at 6000 Hz, which revealed no significant threshold shift from the enlistment examination.  It was noted that, in the military, the Veteran was a deck seaman and worked in a gun turret; hearing protection was used.  He reported some intermittent problems with a spinning vertigo.  He had not had vestibular testing.  The Veteran indicated that he needed to have words repeated to hear clearly.  

The examiner noted that responses to pure tone testing were considered to be invalid in both ears.  Variability noted using ascending and descending test methods.  Poor agreement between responses to speech and responses to tones.  Word recognition testing was also of questionable validity.  Tympanometry was unremarkable.  Contralateral reflexes were present.  The examiner stated that, due to invalid responses to pure tone and speech testing, the entire examination was inadequate for rating purposes.  The examiner stated that it was his opinion that any hearing loss the Veteran may have was less likely as not caused by or a result of loud noise exposure during military service.  In regards to tinnitus, he noted that there was no documentation of a complaint of tinnitus in service, and documentation of tinnitus was also not noted on more recent examinations.  The examiner opined that any report of tinnitus was less likely as not caused by or related to military noise exposure, as there was no evidence of an onset of tinnitus in service or within a reasonable time after active duty.  

Received in December 2009 were additional treatment records from the Scripps Clinic dated from December 2008 through April 2009.  Among those records was a consultation report from Dr. Brendan Gaylis, dated in January 2009, wherein he noted that the Veteran had been having problems with recurrent episodes of vertigo; he described it as a classic spinning sensation, which occurred randomly and not associated with changes in head position.  The Veteran also complained of tinnitus, left greater than right side.  He denied any ear pain.  He had no fullness in the ear, but he did complain of left greater than right hearing loss.  Dr. Gaylis noted that the Veteran was exposed to loud noises in the military.  Dr. Gaylis indicated that review of an audiogram, performed in December 2008, revealed a bilateral sensorineural hearing loss, significantly worse in the left versus the right ear.  There was a bilateral low and high frequency loss in both ears more prominent on the left side.  The impression was probable Meniere's disease, left ear.  

In another statement dated in January 2009, Dr. Brendan Gaylis noted that the Veteran had a bilateral sensorineural hearing loss, significantly worse on the left side.  He was currently getting worked up to rule out an acoustic neuroma.  However, together with this vertigo problem, he expressed concern that he may have Meniere's disease.  Dr. Gaylis stated that it was possible, although not provable, that his hearing loss was related to noise exposure during his time in the military, although this would not explain his vertigo.  

Of record is yet another statement from Dr. Brendan Gaylis, dated in April 2009, wherein he noted that the Veteran was currently being treated for various hearing conditions that he felt more likely than not occurred while he was in service.  Dr. Gaylis stated that those conditions include tinnitus and vertigo, as well as bilateral sensorineural hearing loss, significantly worse on his left side.  Dr. Gaylis stated that the Veteran reported that, while he had been able to maintain a livable tolerance of these symptoms, his vertigo and tinnitus had been active throughout his years since being discharged from the Navy.  

In another medical statement dated in December 2009, Dr. Brendan Gaylis noted that the Veteran was still being treated for various hearing conditions that he felt more likely than not started while the Veteran was on active duty in the Navy; he stated that those conditions include tinnitus, vertigo and bilateral sensorineural hearing loss, worse on the left side.  Dr. Gaylis stated that, realizing the conditions of duties and noise exposure to which he has been exposed while onboard a Navy ship, it was certainly reasonable to conclude that the Veteran's hearing issues and vertigo were a direct result of his active duty service.  

At his personal hearing in May 2010, the Veteran testified that his in-service duties and responsibilities caused him to develop left ear hearing loss.  The Veteran indicated that he was a boatman's mate, a deck seaman and his duties included maintaining the ships interior and exterior structures.  The Veteran reported working with loud deck grinder equipment to remove paint on nonskid surfaces on the ship.  The Veteran also reported working with the ships anchor and chain assembly while it ran.  He also worked in the ship's laundry.  The Veteran further noted that he worked at a gun mount for general quarters stations; his duties included handling, preparing and loading the five-inch gun projectiles and powder charges.  He had direct hands-on duties and tasks pertaining to the operation and functions of the gun turret.  The Veteran explained that the deck equipment they used was called a deck grinder crawler, which is a heavy use machine that was very noisy.  The Veteran related that the duties required them to go from the front of the ship to the back, working eight hours a day for three to four days in a row before rotating.  The Veteran testified that the type of hearing protection that he was provided was the foam earplugs, which consisted of a single layer.  The Veteran indicated that, after service, he worked for the United States Postal Service for a limited time and was not exposed to much noise; they were not required to wear hearing protection in his work station.  The Veteran testified that he first noticed tinnitus while working in the gun mount in 1985.  The Veteran related that his ship was deployed with other combat units and they would have quite a few gun shots and often had rapid firing.  The Veteran maintained that the rapid fire gun mount caused his tinnitus.  He stated that he continues to have ringing in his ears.  The Veteran also reported that the first episode of vertigo occurred in 1985 onboard the ship; he experienced a loss of balance.  The Veteran's wife reported witnessing the Veteran experiencing many episodes of dizziness.  The Veteran indicated that he continued to experience episodes of vertigo after service; in fact, he reported having an episode of vertigo in September 2009 and had to be out of work for one week.  

At his Board hearing in March 2012, the Veteran testified that his left ear hearing loss was related to military service.  The Veteran indicated that he was assigned to deck division, with duties and responsibilities to maintain the exterior and interior surfaces of the ship.  The Veteran related that he served on a sea and anchor detail; he worked in the chain locker, which was where the ship's anchor chain was kept.  The Veteran related that the chain lock was a very loud device, especially when the chain was running; he noted that double hearing protection was required in the chain locker because of the intensity of the noise in that area.  The Veteran indicated that he also served in the forward gun mount as an ammo handler; therefore, his duties and responsibilities onboard the ship were consistent with hearing loss and tinnitus.  The Veteran also reported an episode when he lost his balance and fell to the deck.  The Veteran's wife also testified to the Veteran's hearing loss, indicating that she had to repeat herself when they have dinner together.  The Veteran related that he first noticed ringing in his ears around 1986 and reported it to the shipboard doctor.  The Veteran reported working at a gun mount and they had gun drills where they would perform rapid fire shoots; they manned the gun mount for more than 10 hours at a time.  The Veteran maintained that the gun firing caused the ringing in his ears.  The Veteran testified that he recalled staggering, stumbling and falling in April 1985; he noted that the episodes of vertigo occurred when the ship's movements were really bumpy.  The Veteran noted that he continued to experience those problems after service; in fact, he noted that his driver's license was suspended because of his vertigo.  

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

In the August 2008 VA Audiological evaluation report, the examiner stated that, due to invalid responses to pure tone and speech testing, the entire examination was inadequate for rating purposes.  In a treatment report dated in January 2009, Dr. Brendan Gaylis, stated that it was possible that the Veteran's hearing loss was related to noise exposure during his time in the military.  In a subsequent statement in April 2009, Dr. Gaylis stated that the Veteran was being treated for various hearing conditions that he felt more likely than not occurred while the Veteran was in military service; he stated that those conditions included tinnitus and bilateral sensorineural hearing loss, worse on the left side.  In December 2009, Dr. Gaylis stated that, realizing the conditions of the Veteran's duties and noise exposure during service, it was reasonable to conclude that his hearing loss and tinnitus is a direct result of his active duty service.  However, Dr. Gaylis did not comment on the Veteran's audiogram test results obtained during service and specifically at the time of his separation from service.  Consequently, given the invalidity of the audiometric testing conducted by VA and because of the need to clarify the bases for the opinions provided in this case, the Board finds that a remand is necessary.

This case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be given opportunity to supplement the record on appeal.

2.  Thereafter, the Veteran should be scheduled for audiometric testing and word discrimination testing in order to determine whether he meets the definition of impaired hearing found at 38 C.F.R. § 3.385 (2011).  If valid test results cannot be obtained, the examiner should address this problem with additional evaluation of any possible pseudohypacusis, including additional testing as may be deemed appropriate, such as a Stenger test.  If valid audiometric and word discrimination testing cannot be obtained, the audiologist should provide an opinion as to whether the Veteran likely has hearing loss that meets the definition of § 3.385.  

An ENT physician should also be asked to examine the Veteran and review the varied opinions of record, including those by Dr. Carley and Dr. Gaylis.  The examiner should provide an opinion as to the medical probabilities that the Veteran has left ear hearing loss, a balance disorder such as labyrinthitis or vertigo, and tinnitus that are traceable to his period of active military service from 1984 to 1988.  The examiner should explain his/her opinions in detail, reconciling each opinion with the others already made a part of the record.  Citation to the record and/or medical authority as necessary to support each opinion should be done.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the examination reports prepared in conjunction with this remand comply with the directives above.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

